Allowable Subject Matter
1.	Claims 1-3, 6-14, 17-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:
	Examiner has carefully considered independent claims 1, 12, and 19. Regarding claim 1, the prior art Richman et al (U.S. Patent No. 10,877,961) discloses receiving a criterion from the user client [column 5, lines 15-36] and determining whether content read from a data source meets the criterion, for example, whether the content contains a text of the criterion [column 5, lines 57-65]. If so, the content is analyzed against a content of a data structure to obtain a first score [column 5, line 66 to column 6, line 17] and natural language processing is run on the content to obtain a second score [column 6, lines 18-24]. A template related to the content is identified, such as based on data source or terminology, and the content is inserted into the template [column 6, lines 25-29] and displayed to the user client as a message based on the scores [column 6, lines 41-50; column 8, lines 39-41, 53-57; figure 3]. The message can contain the content, whether as originally read or as translated or otherwise edited [column 6, lines 50-57]. Additionally, an action can be taken based on the message [column 6, line 58 to column 7, line 23]. The message can have various data associated therewith including the original message content and original message link [column 7, lines 42-57]. Thus, messages matching a criterion are analyzed and converted into an associated structured form for display to the user, where the structured form is associated with data of the original message content. Although Richman discloses that an action can be taken based on the message, Richman does not expressly teach providing a hint to the user that allows the user to select an action based on text of an associated message matching one or more of the conversational primitives and autogenerating structured data for the action. 
	Another close prior art Fernandez et al (Pub. No. US 2017/0161372) discloses classifying a message [paragraphs 29-30], extracting information from the message by finding and classifying [paragraph 31], analyzing sentences within the message [paragraph 38], classifying the sentences into one of six speech acts that include (1) command/request, (2) commitment, (3) question, (4) statement, (5) desire/need, and (6) other [paragraph 44], identifying any questions within each speech act [paragraph 73], and generating a summary of the message based on rankings of sentences for display [paragraphs 117, 132, 143; figures 5A-C]. A task extractor module may be implemented to provide a list of tasks identified in one or more of the messages [paragraphs 144, 187-189]. However, Fernandez does not expressly teach providing a hint to the user that allows the user to select an action based on text of an associated message matching one or more of the conversational primitives and autogenerating structured data for the action.
Another close prior art Ronnewinkel (Pub. No. US 2005/0228774) discloses that after retrieving categorization schemes [paragraph 61], content of an incoming message is evaluated against predefined queries associated with categories in each retrieved categorization scheme to identify if the content matches the query [paragraph 62]. A list of matching categories will be assigned to the incoming message [paragraph 66]. The incoming message may be from an internet-based chat [paragraph 166]. A category is suggested to the user and the user has the option to accept the suggested category or to choose another category as the selected category [paragraph 71]. After content of the incoming message is categorized, contents of the message are compared to a database of previous requests for information, and particularly to previous messages in that database that have an association with the selected category [paragraph 34, lines 1-10]. A previous message that is similar to the incoming message is identified using an example-based algorithm, such as k-nearest neighbor, or support vector machine [paragraph 34, lines 10-13]. This involves converting content in the message into a vector, which is then compared to all other vectors stored in a text-mining index to identify potential matching classes [paragraph 145]. The selected category and the identified previous message can then be used to provide suggested responses to the incoming message [paragraph 34, last four lines]. A collected [paragraphs 124, 127]. Class-equivalents are added to the text-mining index, which may be used as an input to provide automatic solution recommendations [paragraph 132]. Ronnewinkel, however, does not expressly teach that the hint includes one of a selectable button and selectable text configured to bring up a menu that allows the user to select an action based on text of an associated message matching one or more of the conversational primitives to be triggered; and autogenerating structured data for the action based on one or more of the conversational primitives from the message.
Another close prior art Wodtke et al (U.S. Patent No. 7,593,992) discloses transforming messages into workflow items [column 2, lines 7-15]. A user transforms a message into a workflow object by selecting a message and indicating which type of task to generate for the selected message [column 5, lines 6-37]. As the user converts e-mail messages to tasks, a transformer generates workflow templates based on past transformations and also based on identifying e-mail “conversations” in e-mail messages [column 5, lines 40-48]. When a suitable template is identified for a message, the user is presented with the template and is allowed to modify the template [column 5, lines 49-56]. Modifications include indicating which type of task to generate and adding or deleting steps [column 5, lines 31-37; column 6, lines 24-29; figure 3B]. With the structured handling of messages, rules can be set up that automate the processing of work items that are transformed from messages [column 7, line 66 to column 8, line 10]. However, Wodtke does not expressly teach displaying a hint, to a user responsive to identifying the messages matching any of the conversational primitives. 
Independent claims 12 and 19 recite similar limitations as claim 1 and are allowable for the same reasons.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.